Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
La opinión mayoritaria que emite el Tribunal en el pre-sente caso sostiene que la disposición del Art. 41.090(1) del Código de Seguros de Puerto Rico(1) que fija un término máximo de dos años para la iniciación de una acción por im-pericia médica hospitalaria infringe, de forma absoluta, las cláusulas constitucionales sobre igual protección de las leyes y debido proceso de ley.
Somos del criterio que la citada disposición estatutaria no lesiona la cláusula sobre igual protección de las leyes. Por otro lado, la determinación que se hace de que dicha disposi-*705ción infringe la cláusula sobre debido proceso de ley consti-tuye en nuestra opinión —dicho con el mayor respeto— uno de los precedentes más peligrosos que jamás haya establecido este Tribunal; ello en vista de los fundamentos que se utilizan en apoyo de dicha determinación.
I
La opinión mayoritaria sostiene que la disposición en con-troversia del citado Art. 41.090(1) infringe la cláusula sobre igual protección de las leyes por cuanto, en síntesis y en lo pertinente: (a) el estatuto establece una clasificación “entre demandantes con lesiones latentes y los que tienen el beneficio de descubrirlo antes de que transcurran los dos años”; (b) que como “el derecho a llevar una acción civil es un derecho fundamental”, el criterio a ser aplicado lo es el de “estricto escrutinio judicial”; (c) razón por la cual le corresponde al Estado “el peso de la prueba para demostrar la existencia de un interés estatal apremiante”, deber con el que no cumplió el Estado en el presente caso. Los dos primeros fundamentos —los cuales constituyen la base del razonamiento utilizado por el Tribunal— son claramente erróneos. Veamos:
La disposición estatutaria en controversia dispone, en lo pertinente, que:
(1) Los términos de prescripción contenidos en esta sec-ción serán los únicos aplicables a las acciones de daños por culpa o negligencia (malpractice) que se inicien contra pro-fesionales en el cuidado de salud e instituciones para el cui-dado de salud.
La acción por alegados daños por culpa o negligencia (malpractice) comenzará, independientemente de lo dis-puesto en otra ley, dentro de un año a partir de la fecha en que ocurrió el daño que dio lugar a la acción, o dentro de un año desde el momento en que el daño fue descubierto o debió haber sido descubierto con la debida diligencia. En ningún caso se podrá iniciar la acción más tarde de dos años, desde *706la fecha en que ocurrió el daño que dio lugar a la causa de acción. (Énfasis suplido.)
Una lectura de la transcrita disposición demuestra que la misma —a diferencia de otras que han estado ante nuestra consideración en el pasado (2)— no establece clasificación al-guna como tal entre los 'posibles perjudicados por un acto de impericia médica {malpractice). A lo sumo, lo que se podría decir es que el estatuto tiene la consecuencia de afectar la causa de acción que una persona pueda tener dependiendo de en qué momento se manifiesta el daño por ella sufrido. Basado en ello, lo más que podría argumentarse es que el estatuto en controversia puede tener un efecto discriminatorio.
Como es sabido, para que ello justifique la declaración de inconstitueionalidad de un estatuto se requiere que se demues-tre que el legislador, al aprobar la ley, tenía el propósito es-pecífico de discriminar contra esas personas. Jefferson v. Hackney, 406 U.S. 535 (1972); Washington v. Davis, 426 U.S. 229 (1976). Nos parece obvio que nuestro legislador, al aprobar el Art. 41.090(1) no tenía ese propósito.
Como segundo fundamento, la opinión emitida sostiene que en nuestra jurisdicción “el derecho a llevar una acción civil es un derecho fundamental”. Dicha determinación está ba-*707sada en un dictum contenido en el caso de Torres v. Castillo Alicea, 111 D.P.R. 792 (1981), donde el Tribunal traduce una porción de la obra del profesor L. H. Tribe, American Constitutional Law, Mineola, Foundation Press, Ine., 1978, Sec. 16-7, pág. 1002. La cita original en el idioma inglés lee:
Legislative and administrative classifications are to be strictly scrutinized and thus held unconstitutional absent a compelling governmental justification if they distribute benefits or burdens in a manner inconsistent with fundamental rights. For the purpose of equal protection analysis, classifications may create inequalities bearing on fundamental rights in two distinct ways.
First, inequalities with respect to a liberty, property, or other interest, such as the interest in securing a judicial decree of divorce, or in receiving welfare benefits, may be structured in such a way as to deter or penalize the exercise of a right independently protected against governmental interference. This is frequently one of the effects of state and federal durational residency requirements, which discriminate against all individuals who have recently moved into ■the discriminating jurisdiction, and in that sense are said to penalize the exercise of the constitutional right to travel interstate. Second, and more intrinsic to the concept of equal protection, the inequalities may impinge directly on access to, or levels of, a right deemed fundamental in the specific sense that departures from equality in its availability or enjoyment are suspect. Such inequalities are particularly injurious when they interfere with either of the two major sources of political and legal legitimacy — namely, voting, and litigating — or with the exercise of intimate personal choices. (Citas omitidas y énfasis nuestro.)
Al comparar la traducción que hizo el compañero Juez Díaz Cruz en el caso de Torres v. Castillo Alicea, ante, con el texto original de la misma podemos notar que se tradujo litigating como “acción civil”. La traducción correcta hubiera sido, naturalmente, “litigar”, lo cual se define por el Diccio-*708nario de la Lengua Española de la Real Academia como “dis-putar en juicio sobre una cosa”. (3)
Un examen de la obra antes citada del profesor Tribe re-vela que éste no se refiere al derecho en sí de llevar, instar o radicar una acción civil ante los tribunales. La posición que él realmente sostiene es a los efectos de que el Estado no puede crear desigualdades en el ejercicio del derecho a litigar, inde-pendientemente del hecho de que éste sea o no un derecho fundamental. Este es el caso cuando se imponen requisitos de índole pecuniaria que impiden que ciudadanos indigentes pue-dan obtener una adjudicación de sus reclamaciones; esto es, lo fundamental para Tribe es el “derecho a la igualdad de condiciones en la litigación”. Lo anterior se desprende no sólo del uso en sí del concepto litigating sino de la nota al calce número 5 que inmediatamente aparece después del término citado, mediante la cual nos refiere a otras secciones de su obra. Prueba de la corrección de nuestra interpretación es que, luego de analizar la jurisprudencia pertinente del Tribunal Supremo Federal, el profesor Tribe concluye:
The Court’s treatment of the right of access to meaningful adjudication illustrates the principle that decisionmaking processes made essential by the government must not simultaneously be denied because of poverty to those who are obliged to rely upon such processes. (Cita omitida y énfasis nuestro.) (4)
Por otro lado, la determinación de la mayoría del Tribunal de que el derecho a llevar una acción civil es uno “fundamental” es una no solamente errónea sino sumamente delicada y peligrosa. La misma tiene el efecto de que todo estatuto pres-*709cnptivo existente en nuestro ordenamiento jurídico tendrá que ser examinado a la luz del criterio de escrutinio estricto aun cuando no esté presente un problema de clasificación o discriminación legislativa. La opinión del Tribunal tiene el alcance y efecto de que prácticamente ningún estatuto de prescripción podría subsistir por cuanto según la propia opi-nión la “certidumbre en las relaciones jurídicas” no cualifica como un “interés apremiante”.
En resumen, tenemos que hasta el día de hoy no existe precedente alguno, local o federal, que sostenga que el derecho a radicar una acción civil es uno fundamental. En adición, vistas las consecuencias funestas que tendría el así resolverlo, constituye un grave error que el Tribunal así lo sostenga me-diante la opinión que hoy se emite.
De manera pues que aun cuando se aceptara —a los fines de la argumentación— que el estatuto en controversia esta-blece algún tipo de clasificación, y por lo tanto estuviera su-jeto a ataque bajo la cláusula de igual protección, al no poder ser considerado el derecho a radicar una acción civil uno fundamental, el criterio a aplicarse sería el de “escrutinio mí-nimo”. Como sabemos, el mismo sólo requiere que el Estado demuestre un “interés legítimo” y un nexo racional entre ese interés y la clasificación utilizada. León Rosario v. Torres, 109 D.P.R. 804 (1980). Resulta obvio que no habría violación de la cláusula de igual protección por cuanto el garantizar la prestación de servicios médicos a nuestro pueblo es un fin legítimo y el estatuto racionalmente fomenta dicho interés.

h-4

Con el propósito de sostener la posición absolutista que asume respecto a la violación de la cláusula constitucional sobre debido procedimiento de ley, el Tribunal expresa que una “regulación que elimina la causa de acción antes de que ésta pueda interponerse legítimamente constituye una abro-gación de dicho derecho”. Sostiene, en adición, que el “tér-*710mino prescriptivo del Art. 41.090 del Código de Seguros, en su plazo absoluto, puede tener el efecto de exigirle a los de-mandantes cumplir con lo imposible: demandar antes de que tengan conocimiento de su causa de acción . . (Énfasis suplido.)
Dicho lenguaje, sin más, resulta extremadamente peli-groso. Se eleva, por decirlo así, a “rango constitucional” el “requisito del conocimiento”, el llamado discovery rule de las jurisdicciones estadounidenses. Ello tiene el efecto de que ningún término prescriptivo puede comenzar a contarse hasta que el perjudicado o agraviado por el mismo tenga “conoci-miento” de su causa de acción. Dicho de otra forma, el resul-tado práctico de la decisión que hoy se emite es que todos los términos prescrip ti vos existentes en nuestro ordenamiento ju-rídico de naturaleza objetiva están sujetos a un ataque cons-titucional bajo la cláusula del debido proceso.
Esta incertidumbre alcanzaría todos los aspectos de nues-tra vida. A manera de ejemplo, en cuanto a la propiedad peligraría el término de diez (10) a treinta (30) años para la acción reivindicatoría, Arts. 1857 y 1863 del Código Civil, 31 L.P.R.A. sees. 5278 y 5293; en cuanto a las relaciones fa-miliares se verían afectados el término de un (1) año después de la muerte del padre para que el hijo mayor de edad entable la acción filiatoria o el término de cuatro (4) años después de éste llegar a la mayoridad cuando su padre ha muerto du-rante la minoría de edad del hijo, Art. 126 del Código Civil, 31 L.P.R.A. see. 505; en cuanto al patrimonio en general, peligraría el término de treinta (30) años para reclamar la herencia, Arts. 970 y 1863 (31 L.P.R.A. sees. 2807 y 5293) (5), y el plazo de diez (10) años para reclamar al arqui-*711tecto o contratista por vicios ocultos, Art. 1483 del Código Civil, 31 L.P.R.A. see. 4124. (6)
En las jurisdicciones civilistas como la nuestra se funda-menta o justifica la institución de la prescripción a base de dos teorías: una es la llamada subjetiva o individual y la otra es la objetiva o social. J. Santos Bris, Derecho Civil, Teoría y Práctica, Madrid, Ed. Revista Derecho Privado, 1978, T. I, pág. 685; J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed. rev., Barcelona, Ed. Bosch, 1979, T. I, Vol. I, págs. 849-850; Albaladejo, op. cih, págs. 486-487; R. De Ruggiero, Ins-tituciones de Derecho Civil, Madrid, Ed. Reus, 1979, T. I, pág. 324.
La teoría subjetiva o individual visualiza la prescripción como una sanción al litigante negligente. Puig Brutau, op. cit., lo expresa de la siguiente manera:
De este concepto de la prescripción, basada en la inactivi-dad del titular durante un cierto período de tiempo, cabe deducir que el fundamento de la prescripción extintiva puede situarse en el hecho de que el legislador considera des-favorablemente la actitud de quien descuida ejercitar opor-tunamente sus derechos —y de ahí el aforismo romano “vi-gilantibus et non durmientibus iura succurrent” — , y por ello se establece la posibilidad de que los derechos que com-peten a una persona queden extinguidos si el interesado en hacer valer la prescripción invoca esta sanción de carácter civil aplicable a todo titular negligente.
La teoría objetiva o social justifica “la existencia de la prescripción como institución necesaria que sirv[e] para ase-gurar la estabilidad económica, transformando en situación *712de derecho lo que sólo era de mero hecho, ya que sin este medio la propiedad y los derechos todos estarían expuestos a una in-certidumbre e inseguridad propia de lo que constituye su esencia ..V. Prieto Cobos, Ejercicio de las acciones civiles, 5ta ed., Pamplona, Ed. Aranzadi, 1983, T. I, Vol. II, págs. 1088-1089.
Entendemos que el argumento de la renuncia y la sanción sólo tiene cierta validez en los pocos casos donde el término prescriptivo empieza a contar desde que se conocen los hechos que dan lugar al nacimiento de la causa de acción. Bajo este fundamento se podría explicar el primer término del esta-tuto en controversia: que la acción se presente a más tardar un año desde que se conoce el daño.
El segundo término, sin embargo, sólo puede justificarse bajo el fundamento objetivo o social. (7) Bajo este funda-mento, el término prescriptivo es necesario no sólo para pro-teger la certidumbre y la seguridad en las relaciones jurí-dicas, como hemos dicho antes, sino que es necesario para evitar que por el pasar del tiempo el demandado o deudor se encuentre en estado de indefensión por la pérdida de la prueba necesaria para su defensa, Puig Brutau, op. cit., pág. 850; Albaladejo, op. cit., págs. 486-487.
Un término prescriptivo, por ende, debe representar un adecuado balance entre estos factores por un lado y el derecho patrimonial del demandante por otro. Hicimos hincapié en que los términos prescriptivos deben responder a este balance cuando dijimos en Colón Prieto v. Géigel, 115 D.P.R. 232, 243 (1984):
Sin embargo, ninguno de los intereses a los cuales responde [el término prescriptivo] es absoluto —de un lado salva-guardar un derecho y del otro darle carácter definido a la *713incertidumbre de una posible reclamación— sino que deben ser aquilatados en su justa proyección.
Ahora bien, quien está llamada en primer término a hacer este balance es la Legislatura y los tribunales no deben hacer a un lado la acción legislativa a menos que ésta haya cometido un “error palpable” al establecer el correspondiente término prescriptivo, ver: Terry v. Anderson, 95 U.S. 628, 633 (1877); o diríamos nosotros, si el término resulta excesiva-mente opresivo para el demandante, sin encontrar justifica-ción en la necesidad de evitar la incertidumbre y la indefen-sión del demandado.
En resumen, una ley de la Asamblea Legislativa mediante la cual se fija un término máximo objetivo dentro del cual tienen que se radicadas las acciones por impericia médica no viola per ser la cláusula constitucional sobre debido procedi-miento de ley. Únicamente queda ésta infringida cuando el término establecido resulta opresivo por ser irrazonable-mente corto. (8)
III
¿Es inconstitucional el término de dos (2) años estable-cido por el Art. 41.090(1) del Código de Seguros de Puerto Rico?
*714Por no estar claro al momento de celebrarse los procedi-mientos ante los tribunales de instancia que el criterio deter-minante al evaluar la constitucionalidad del estatuto pres-criptivo en controversia lo es la razonabilidad del término de dos años que se provee para radicar la acción, las partes no presentaron prueba a esos efectos. La única “información” con que contamos es la que se desprende de un informe ren-dido por la Administración del Fondo de Compensación al Paciente para el año 1976-77, del cual una de las salas de ins-tancia tomó conocimiento judicial. Dicho informe, en su con-secuencia, no pudo ser objeto de refutación por las partes. En adición, somos del criterio que un asunto que tiene tanta importancia para nuestra ciudadanía no debe ser resuelto tomando en consideración un informe que ya resulta obsoleto.
Por tal razón, entendemos que en estos momentos este Tribunal no tiene los elementos de juicio suficientes para con-testar la interrogante antes expuesta. En consecuencia, de-volveríamos los casos consolidados a una de las salas de ins-tancia para que ésta permita a las partes —inclusive, al señor Secretario de Justicia de Puerto Rico— presentar prueba pertinente a la razonabilidad del término en controversia.
Por todas las razones antes expuestas nos vemos forzados a disentir.

(1) 26 L.P.R.A. see. 4109(1).


(2) Ejemplos de casos donde el estatuto claramente y de su faz esta-blecía clasificaciones son los siguientes: Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984) (el estatuto distinguía entre negocios dedicados exclu-sivamente a la operación de máquinas “pinball” y negocios que además se dedicaban a otras operaciones); U.S. Brewers Assoc, v. Srio. de Hacienda, 109 D.P.R. 456 (1980) (el estatuto distinguía entre productores de cerveza con cierto volumen de producción y productores con un volumen mayor); Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972) (el estatuto distinguía entre guardianes empleados por agencias de seguridad y guar-dianes en su capacidad individual); Pueblo v. Avilés, 54 D.P.R. 272 (1939) (el estatuto distinguía entre personas que poseían armas de fuego antes de la vigencia de la ley, y los que las poseyeran después de la vigencia de la ley).


(3)Real Academia Española, Diccionario de la Lengua Española, 19na ed., Madrid, Ed. Espasa-Calpe, 1970, pág. 810. Véase, en adición, la defini-ción de litígate que aparece en H. C. Black, Black’s Law Dictionary, 5ta ed., St. Paul, Minnesota, West Pub. Co., 1979, pág. 841.


(4)L. H. Tribe, American Constitutional Law, Mineóla, Foundation Press, Inc., 1978, pág. 1008.


(5)E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ramallo Bros. Printing, Inc., 1983, Vol. 1, págs. 220-223.


(6)M. Albaladejo expresamente reconoce que los plazos de tipo objetivo son la regla, y los plazos de tipo subjetivo son la excepción; “Esa ejercita-bilidad en abstracto, que puede calificarse de objetiva, es la regla; de la que el propio Código exceptúa algún caso ... en el que comienza la prescripción desde que el interesado conoce el hecho de que la acción nace”. (Énfasis en el original.) Derecho Civil, 8va ed., Barcelona, Ed. Bosch, 1983, T. I, Vol. II, pág. 500.


(7) En Ortiz v. Municipio de Orocovis, 113 D.P.R. 484 (1982), expresa-mos que el fundamento del término prescriptivo debe concebirse objetiva-mente.


(8)La posición asumida por la compañera Juez Asociada Hon. Miriam Naveira de Bodón —dicho con el mayor respeto— resulta contradictoria. Entendemos no es conciliable lo expresado por ella en el texto de su ponen-cia a los efectos de que en el presente caso se viola la cláusula de debido pro-ceso en forma “definitiva, pues los demandantes por no conocer el daño antes del término fatal se ven privados de todo tipo de remedio” con lo ex-presado posteriormente, en el escolio 7, a los efectos de que ello no impide que la “Asamblea Legislativa puede establecer otros términos que no lleven consigo una posibilidad de error tan grande como la del término aquí anu-lado”.
Siempre existirá la posibilidad de que el “otro término” —no importa lo extenso que sea— no sea lo suficientemente amplio como para que no “viole” un daño latente en particular que se manifieste luego de cumplirse el término.